Citation Nr: 1521677	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  04-29 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for sleep apnea.  

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for umbilical hernia.  

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for vision loss.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, stress and memory loss.  

5.  Entitlement to service connection for a disability manifested by chest pain. 

6.  Entitlement to service connection for a stomach/bowel disorder.  

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as breathing problems.  

8.  Entitlement to service connection for degenerative arthritis of the ankles.  

9.  Entitlement to service connection for degenerative arthritis of the lower back.  

10.  Entitlement to service connection for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January to May 1972 and from February 1975 and April 1987.  

By rating action in July 1990, the RO denied service connection for a navel hernia and weak intestines.  By rating action in January 1998, the RO denied service connection for defective hearing, defective vision and a heart disorder, claimed as arrhythmia.  The Veteran, and in the case of the latter rating decision, his representative were notified of these decisions and did not appeal.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a September 2003 decision by the RO that, in part, denied service connection for sleep apnea, bowel and stomach problems, a psychiatric disorder, chest pains and arthritis, and reopened and denied the claims of service connection for umbilical hernia, bilateral defective hearing and vision loss.  A hearing before the undersigned was held at the RO in December 2007.  

In February 2008, the Board, in part, denied service connection for chest pain, sleep apnea and a psychiatric disorder, reopened and remanded the claim for bilateral defective hearing and remanded the claims for a stomach/bowel disorder and to reopen the claims for umbilical hernia and vision loss, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2008 Joint Motion for Remand (JMR), the Court vacated, in part, the February 2008 Board decision concerning the claims for chest pain, sleep apnea and a psychiatric disorder and remanded the matter for compliance with the terms of the JMR.  (Additional issues of service connection for bilateral knee and shoulder disabilities and heel spurs were also vacated and remanded by the Court.  However, these issues were subsequently granted by the RO in June 2013.  The Veteran and his attorney were notified of this action and did not express dissatisfaction with the ratings assigned.  Therefore, these issues are no longer in appellate status and will not be addressed in this decision.)  

In May 2010, the Board denied service connection for sleep apnea and remanded the claims for chest pain and a psychiatric disorder for additional development.  

In August 2010, the Veteran's newly appointed attorney filed claims of service connection for COPD, and requested to reopen the claims for a stomach and bowel disorder, sleep apnea, defective hearing, umbilical hernia, vision loss and degenerative arthritis of the knees, ankles and low back.  

By rating action in June 2011, the RO denied service connection for COPD, and declined to reopen the claims of service connection for degenerative arthritis of the lower back and ankles, umbilical hernia, vision loss, sleep apnea, defective hearing and a stomach and bowel disorder.  In a statement of the case (SOC), promulgated in June 2013, the RO reopened and denied the claim for defective hearing.  

Concerning the June 2011 rating decision, the Board notes that the RO's characterization of the issue for a stomach and bowel disorder as a claim to reopen a final rating decision, this issue was already in appellate status and had been remanded by the Board to the AMC for additional development in February 2008.  Moreover, the issue was not subject to a final rating decision.  That is, the Veteran perfected a timely appeal to the September 2003 rating decision that initially denied the claim.  

Similarly, with respect to the claims of service connection for degenerative arthritis of the lower back and ankles, although the RO denied service connection for "arthritis" and "joint pain" in September 2003, the Veteran testified at an October 2004 DRO hearing that the specific arthritic joints involved only his shoulders and knees.  In fact, he testified that he was unaware of arthritis in any other joint.  (See DRO Transcript p. 10 & 14).  Based on his testimony, the Board in 2008, recharacterized the claims for arthritis and joint pain as service connection for bilateral knee and bilateral shoulder disabilities.  As a claim for degenerative arthritis of the ankles and lower back has never been adjudicated, there is no final rating decision as to these matters.  Accordingly, these claims must be remanded to the RO for appropriate de novo adjudication.  

The issues of service connection for bilateral defective hearing, a stomach and bowl disorder, degenerative arthritis of the lower back and ankles, vision loss, a disability manifested by chest pain and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for sleep apnea was finally denied by the Board in May 2010.  

2.  The evidence received since the May 2010 Board decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for sleep apnea.  

3.  Service connection for umbilical hernia was last finally denied by the RO in July 1990.  

4.  The evidence received since the July 1990 RO decision is presumed credible, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for umbilical hernia.  

5.  An umbilical hernia was not present in service or until several years after service, and there is no credible, competent evidence of a causal connection between any claimed hernia and service or any incident therein.  

6.  Service connection for vision loss was last finally denied by the RO in May 1998.  

7.  The evidence received since the May 1998 RO decision is presumed credible, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for vision loss.  

8.  An acquired psychiatric disorder was not present in service or within one year of discharge from service, and there is no competent medical evidence of a causal connection between any current psychiatric disorder and service or any incident therein.  


CONCLUSIONS OF LAW

1.  The May 2010 Board decision which denied service connection for sleep apnea is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).  

2.  New and material evidence has not been received to reopen the claim of service connection for sleep apnea.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2014).  

3.  The July 1990 RO decision that denied service connection for umbilical hernia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

4.  Additional evidence received since the July 1990 RO decision is new and material, and the claim for umbilical hernia is reopened.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303 (2014).  

5.  The Veteran does not have an umbilical hernia due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  

6.  The January 1998 RO decision that denied service connection for vision loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

7.  Additional evidence received since the July 1990 RO decision is new and material, and the claim for vision loss is reopened.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303 (2014).  

8.  The Veteran does not have an acquired psychiatric disorder, to include depression, anxiety, stress and memory loss due to disease or injury which was incurred in or aggravated by service nor may any claimed disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2003, October 2009, and June and August 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Furthermore, based on the communications sent to the Veteran and his representatives over the course of this appeal, he has actual knowledge of the evidence he is required to submit in this case.  Based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and VA medical records have been obtained and associated with the claims file.  The Board has also reviewed the Veteran's Virtual VA records.  Further, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  


In general, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Concerning the claim for an umbilical hernia, however, the Board concludes that an examination is not needed because there is no evidence establishing an "in-service event, injury or disease," which would support incurrence or aggravation.  As to the claim for an acquired psychiatric disorder, the Board finds that the February 2012 VA psychiatric examination was sufficiently comprehensive in scope and that no further action on this matter is necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Further discussion of the examiner's findings will be addressed in the Board's analysis of this issue below.  

As noted above, the Veteran testified at a hearing at the RO before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the undersigned fully identified the issues on appeal.  Neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issues addressed in this decision based on the current record.  

Finally, the case has been subject to prior Board remands.  With respect to the issues addressed in this decision, the AMC associated all available treatment records with the Veteran's files and obtained a VA psychiatric examination.  As such, the Board finds that the AMC/RO has substantially complied with the February 2008 and May 2010 remand orders and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the claim, the Board must first rule on the matter of reopening of the Veteran's claims for sleep apnea, defective vision and umbilical hernia.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for sleep apnea was denied by the Board in May 2010.  Similarly, service connection for umbilical hernia and defective vision was last finally denied by the RO in July 1990 and May 1998, respectively and there was no appeal of these rating decisions.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the these issues on appeal.  

Under pertinent law and VA regulations, as interpreted by the Court, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

With respect to the Board decision for sleep apnea, unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, no exceptions to finality apply and that decision is final as to the evidence then of record.  Id.  

Concerning the claims for umbilical hernia and defective vision, a decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

The regulation applicable to the Veteran's appeal defines new and material evidence as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

With respect to the final RO decided claims for umbilical hernia and defective vision, the Court has held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this regard, the Board notes that no additional evidence pertaining to these issues was received during the one year period following the July 1990 and May 1998 rating decisions, respectively, that initially denied service connection.  

Sleep Apnea

The evidence of record at the time of the May 2010 Board decision included the Veteran's STRs, private medical records from 1991 to 2006, VA medical records from 2005 to 2010, numerous medical records, including duplicate reports from the Social Security Administration, a transcript of the December 2007 hearing before the undersigned member of the Board and numerous letters from various friends, former supervisor, family members and co-workers.  

The Board denied the Veteran's claim for sleep apnea in May 2010, on the basis that there was no evidence of sleep disturbance or sleep apnea in service or until many years thereafter, and no credible, probative evidence that his sleep apnea was related to service.  The STRs showed no complaints, treatment, abnormalities or diagnosis for any sleep disturbance or sleep apnea in service.  Private medical records showed that the Veteran was first treated for symptoms of sleep apnea in May 2001, and was diagnosed with probable sleep apnea.  Private records in August 2002, showed that the Veteran reported a history of snoring for 10 years or more and a five year or more history in which he stopped breathing during sleep and would awaken gasping and choking for air.  A full nocturnal polysomnogram in September 2002, confirmed the diagnosis of obstructive sleep apnea.  The Board found that the Veteran and his wife provided inconsistent statements concerning the onset of his apneic symptoms, and that the Veteran's self-reported history when he first sought medical attention was more probative than their later recollections, which were given for purposes of obtaining VA compensation benefits.  

The evidence added to the record since the May 2010 Board decision includes the Veteran's assertions that his sleep apnea was manifested in service and additional VA treatment records and examination reports from 2008 to 2012.  The VA medical records showed treatment for various maladies from, but do not show that the Veteran's sleep apnea was incurred in or aggravated by service or was otherwise related to any incident in service.  As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claim.  

Likewise, the Veteran's assertions do not offer any additional material information or substantive argument not previously considered by the Board in May 2010.  The Veteran's general assertions that his sleep apnea was present in service were previously considered.  However, as he has not provided any competent evidence that shows a causal connection or medical link between his sleep apnea and service, the Board finds that his assertions are cumulative and redundant and does not raise a reasonable possibility of substantiating his claim.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim of service connection for sleep apnea, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Defective Vision

Service connection for vision loss was last finally denied by the RO in May 1998, on the basis that, other than refractive error, there was no evidence of any additional disability of the eyes in service or subsequent thereto.  The Veteran was notified of the decision and did not appeal.  

The evidence added to the record since May 1998, includes the Veteran's testimony at the December 2007 hearing at the RO before the undersigned.  This evidence is presumed credible for the limited purpose of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Veteran testified that if he reads a newspaper or watches TV for any length of time and then turns away, he sees a "floating black box."  The Veteran testified that this vision problem began in service and that he believes it was caused by working with computers.  This evidence is presumed credible for the limited purpose of reopening the claim.  Id.  Thus, the evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addressed the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.  

As the Board finds that the Veteran's testimony is new and material, there is no need to discuss whether the other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim for vision loss is reopened, the Board finds that further development of the evidence is necessary, and such will be discussed in the Remand section below.  

Umbilical Hernia

The Veteran's claim was initially denied by the RO in July 1990 on the basis that he was not shown to have an umbilical hernia in service.  In order for the claim to be reopened, new and material evidence must have been added to the record since the July 1990 decision that shows the Veteran had an umbilical hernia that was related to service.  

Relevant evidence submitted and obtained since the July 1990 rating decision includes the Veteran's testimony at the December 2007 hearing at the RO before the undersigned.  This evidence is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  The Veteran testified that his hernia began when he was stationed at Maxwell AFB (1982-1987), and that it progressively worsened during service.  The Veteran testified that he did not report the hernia to service doctors, but said that his supervisor (Bernie) made him go to the hospital.  (T p. 11).  This evidence is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  Thus, the evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addressed the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.  

Having determined that the Veteran's claim is reopened, the Board next must determine if it will be prejudicial to him if the Board addresses the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran was notified of VA's duty to assist him in obtaining evidence, of what evidence was required to sustain his claim, and what evidence has already been obtained.  The Veteran was notified of his responsibility to submit evidence which showed that he had an umbilical hernia that was related to his military service, and why the current evidence was insufficient to award the benefits sought.  The Veteran was also given additional time to submit evidence that addressed the deficiencies in his claim.  Based on a review of the claims file, the Board finds that VA's duty to assist and notify the Veteran has been completed, and that he will not be prejudiced by the Board proceeding to review this issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

Umbilical Hernia

The Veteran contends that he had an umbilical hernia in service, but that he did not seek medical attention and always wore a shirt to hide the hernia from being noticed when he was seen by doctors in service.  At a hearing in December 2007, the Veteran testified that one of his supervisors was aware of his hernia and made him go to the hospital, and that his former supervisor provided a written statement attesting to his medical problems.  The Veteran testified that the reason he did not report the hernia was because he had difficulty controlling his weight and had been put on a weight reduction program, and was afraid that if he told anyone, it would give his superiors a reason to discharge him from service.  

In a letter received in January 2007, the Veteran reported that he developed a hernia lifting weights when he was on weight reduction program.  He said that he did not seek medical attention because it didn't hurt that much, and that he didn't want any problems noted in his records prior to reenlistment.  

On his original claim for VA compensation benefits, received in March 1990, the Veteran reported that he had weak intestines and a hernia in April 1986 while at Maxwell AFB, and that he was treated by a private doctor in 1987 and 1990.  However, the Veteran did not provide VA with any supporting documentation or medical evidence showing that he was treated for or had a hernia at that time.  

The STRs showed no complaints, treatment, abnormalities or diagnosis for a hernia in service or until several years thereafter.  An STR dated in December 1986 indicated "no hernia noted."  Additionally, on a Report of Medical History (RMH) for service separation examination in September 1986 and February 1987, the Veteran specifically denied an history of a hernia, and no pertinent abnormalities were noted on examinations in September 1986 or February 1987.  The Veteran's abdomen and viscera (including hernia) was normal on both examinations.  Parenthetically, the Board notes that while the latter service separation examination report was dated February "1986" it is readily apparent that the actual date of the examination was February 1987, as the report makes reference to a September 1986 chest x-ray study.  Also, the RMH, completed by the Veteran showed the date of the examination was February 1987.  When considered with the fact that the Veteran was discharged from service in April 1987, it is clear that the latter separation examination was conducted in February 1987.  

Private medical records received in June 2003, showed that the Veteran was first seen for a umbilical hernia in July 1994.  The report made no mention of the date of onset of his hernia and his past medical history was reported as unremarkable.  At that time, the Veteran was noted to have a "rather large umbilical hernia."  The record showed that the Veteran underwent hernia repair with mesh in July 1994.  Other than a noted history of hernia repair, the VA and private medical records subsequent to 1994, do not show any further complaints or treatment for any recurrence of an umbilical hernia.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board also may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Here, the Board finds the Veteran is not a reliable historian and his contentions that he had a noticeable hernia in service is not credible.  Specifically, the Board notes that while the Veteran asserted that he had a noticeable hernia in service but that he cover it up when he was seen by various medical personnel while on a weight reduction program, the STRs showed no evidence of a hernia when examined in December 1986, four months prior to his discharge from service.  Furthermore, the Veteran specifically denied any history of a hernia on separation examinations in September 1986 and February 1987.  While the Veteran alleges that he did not report the hernia out of fear that it would give his superiors another reason to discharge him from service, there would have been no rational reason not to report an accurate medical history when he was examined for service separation in February 1987.  

While the Veteran is competent to describe his experiences and symptoms, he is not shown to have the expertise to provide a competent medical opinion concerning the nature or etiology of his hernia.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Veteran's assertions and testimony that he had a hernia in service is inconsistent with the official service medical records, which showed clearly and unambiguously that he did not have a hernia.  Under the circumstances, the Board finds that the Veteran's assertions are of no probative value declines to assign them any evidentiary weight.  

The evidence of record includes several letters from friends and family members, including his wife, brother, son, and two servicemen; one of which was the Veteran's supervisor for a short time in the early 1980's.  That serviceman reported that he was aware of the Veteran's weight problems in service and that the two of them worked-out together, but that the Veteran was not seeing any significant weight loss.  The supervisor indicated that he worked with the Veteran from when he (the Veteran) arrived at Maxwell AFB in 1982 until June 1986, when the supervisor departed to an overseas assignment, and that he was the Veteran's supervisor for part of that time.  He reported that the Veteran had problems controlling his weight, despite working out every day, and that his daily regimen was complicated by a hernia and other health issues.  (See November 2007 buddy statement).  

In this case, the Board finds that the buddy statement is factually inconsistent with the official STRs and raises series doubts as to the accuracy and reliability of the serviceman's recollections.  The letter was general in nature and offered no specific information or details as to the basis for his assertion that the Veteran had a hernia.  The fact that the Veteran was not shown to have a hernia when he examined by medical personnel in December 1986, some five months after the supervisor departed Maxwell AFB, or on any of the other service examinations, including in September 1986 and February 1987, undermines the probative value of his assertions.  Thus, the Board declines to assign the serviceman's letter any evidentiary weight.  

The Board also has considered the statements from other friends and family members, including his wife and brother.  However, those letters did not provide any specific information concerning the Veteran's alleged hernia.  Thus, the Board finds that the laystatements are of no probative value.  

Inasmuch as there was no credible, competent evidence of an umbilical hernia in service or until several years after service, and no competent evidence that any claimed hernia was related to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, service connection for an umbilical hernia is denied.  

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder at present which he believes is related to his military service.  The Veteran reported that he was under a lot of stress during service due to the birth of a daughter with Down Syndrome and from trying to keep his weight down after being put on a weight reduction program by his commanding officer.  The Veteran reported that wanted to make the service a career, in part, to provide for his daughter's medical needs, but that the stress of trying to lose weight and feeling harassed by his superiors caused him great anxiety and depression.  The Veteran reported that he dieted and worked out regularly during service, but was unable to meet military standards and was subsequently not allowed to reenlist.  The Veteran testified that he talked with the base Chaplin about his situation, but did not seek medical attention because he feared it would give his superiors additional reasons to put him out of the service.  

Historically, the STRs are completely silent for any complaints, treatment, abnormalities or diagnosis for any psychiatric problems.  On RMH for separation from service in September 1986 and February 1987, the Veteran specifically denied any history of trouble sleeping, depression or excessive worry, loss of memory or nervous trouble of any sort, and no pertinent abnormalities were noted on examinations in September 1986 or February 1987.  

Similarly, the Veteran made no mention of any psychiatric problems on his original application for VA compensation in March 1990 or on a subsequent claim in January 1998.  A review of private medical reports from 1991 to 1996 also showed no complaints, treatment or diagnosis for any psychiatric problems.  

The first reported complaint of any psychiatric symptom was on a private examination for sleep apnea in August 2002.  At that time, the Veteran reported that he noticed a change in his temperament "as of late" and a change in his work effectiveness, and attributed them to being tired.  He also noticed increased feelings of anxiety and depression "of late" and described them as mild.  

When seen by VA psychological services in June 2005, the Veteran reported that he had to take time off from work because of physical disabilities from an on-the-job injury in 2004, and that he subsequently developed anxiety, irritability and depression, but said that his symptoms had been under control since being put on medications.  (VA records showed the Veteran was started on medications in March 2005.)  He described feelings of guilt and failure because he was unable to finish a career in the Air Force, and that he had feelings of "aggravation" toward the service because he was "cheated out of retirement possibility because [he] was three or four pounds overweight."  The assessment was major depressive disorder.  

On a private medical report, dated in March 2006, the Veteran reported a history of mood disorder beginning in his early 20's, manifested by fluctuating mood swings, but said that his current symptoms of depression began after an on-the-job injury when he fell and injured his shoulders.  The Veteran reported that he hadn't worked since the accident in 2004.  

At the direction of the Board in May 2010, the Veteran was examined by VA psychiatric services in February 2012, to determine the nature and etiology of any identified psychiatric disorder.  On examination, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical findings.  The diagnosis was major depressive disorder.  The examiner commented that while the VA progress notes of record showed diagnoses of major depressive disorder and bipolar disorder, based on information in the notes, the medications he was prescribed and his clinical presentation on examination, the Veteran's symptoms best fit the diagnosis of depression as opposed to bipolar disorder.  The examiner concluded that bipolar disorder was not a current diagnosis.  The examiner stated that she could not render an opinion as to whether the Veteran's psychiatric disorder was related to service without resorting to speculation due to the length of time between his service separation and when he first saw a provider for treatment.  

Based on the evidence of record, the Board finds that the Veteran is not shown to have an acquired psychiatric disorder due to service.  While the Veteran believes that he has a psychiatric disorder at present which is related to service, he has not presented any competent, credible evidence that he had chronic symptoms or a psychiatric disorder in service or until many years thereafter.  The Board considered the Veteran's contentions that he did not seek medical attention or report any medical problems during service because he feared that it would be used against him to put him out of service.  However, he has not offered any explanation as to why he did not report his alleged symptoms at the time of his separation examinations in September 1986 or February 1987.  Since the Veteran was being separated from service, there would have been no rational reason for him not to report what he now claims to have been chronic symptoms.  

The fact that the Veteran specifically denied any psychiatric problems and was not shown to have any psychiatric abnormalities at the time of his service separation examinations, and never reported any such problems until some 15 years after service, raises serious questions as to reliability of his recollections.  The Board finds the Veteran's statements regarding the onset of his current symptoms when he first reported them in August 2002, and when seen by VA in June 2005, to be a more accurate and reliable medical history, as it was given for purposes treatment, as opposed to his current contentions which were provided for purposes of obtaining compensation.  That the Veteran filed claims for VA compensation benefits in 1990 and 1998, but never mentioned what he now claims were chronic psychiatric symptoms dating back to service is not rational or believable.  Accordingly, the Board finds that the Veteran's assertions are of no probative value.  

The Board considered the letters from various friends and family members concerning their observations of the Veteran's medical problems.  As an initial matter, the Board notes that none of these people are shown to have any medical training or expertise in the field of medicine or psychiatry.  Therefore, their opinions regarding the nature of the Veteran's symptoms or etiology of his current psychiatric disorder are of no probative value.  

With respect to the Veteran's wife, it is noted that she gave inconsistent statements regarding the onset of her husband's sleep apnea, which the Board found was unreliable in May 2010.  Concerning the Veteran's psychiatric state, her assertions were general in nature and offered no specific timeframe to establish chronicity of symptomatology.  That is, in her letter received in April 2007, she reported that the Veteran became irritable, argumentative and hard to please when he could not lose weight in service, but that they were not aware of what depression was and didn't find out that he was clinically depressed until after he was discharged from service.  She also reported that she thought he was going to "lose his sanity" after the birth of their third child with Down Syndrome and a genetic heart defect, and that there were days when he didn't speak to anyone.  However, she said that the Veteran "finally came around" after he spoke with their pastor.  

It is not inconceivable that the Veteran would be emotionally distraught because of the medical problems of his newborn daughter.  However, the fact that he "came around" after talking with their pastor suggests that whatever emotional state he was in, resolved.  The Veteran's daughter was born in July 1986, only a few months prior to his discharge from service.  Thus, it would seem reasonable that if, as one neighbor (J. W. Wilson, May 2006) wrote, the Veteran was "clearly a man with some emotional problems[,]" it would have been obvious to medical personnel.  Again, that the Veteran did not report or demonstrate any psychiatric symptoms at the time of his separation examinations in September 1986 or February 1987, and did not report any psychiatric problems or seek psychiatric counseling until more than 15 years after service, weighs against a finding of chronic symptomatology.  

A letter from the Veteran's pastor was similarly general in nature and did not offer any specific timeframe for his observations.  The pastor wrote that he counseled the Veteran's family at various times for various problems and was aware of his weight problems in service.  While he reported that the Veteran was extremely depressed and that it was affecting his military duties, he did not indicate the cause of his symptoms.  Although the pastor seemed to suggest that the Veteran's depression was so severe that he contemplated suicide, the Veteran has never indicated that he considered such an extreme measure.  On the contrary, the Veteran has repeatedly stated that he wanted to make the service a career and that he needed to stay in so that his daughter would have healthcare.  

Furthermore, the Veteran's wife reported that her husband spoke with their pastor about his emotional state concerning their newborn daughter's health issues, and that he "came around" after speaking with him.  The pastor's letter provided only a snapshot of a counseling session when the Veteran was emotionally distraught due to his newborn daughter's health problems.  The letter does not, however, provide any probative information as to the nature, extent or frequency of the Veteran's psychiatric picture.  That the pastor did not recommend the Veteran seek professional help or indicate that he continued to counsel him for ongoing symptoms suggests that the Veteran's symptoms were acute.  At best, the pastor's letter, when considered with the statements by the Veteran and his wife, suggests that his symptoms resolved after the counseling session.  Again, that the Veteran did not report any psychiatric problems or demonstrate any such symptoms when seen by various healthcare providers in service or until more than 15 years after service, weighs against a finding of chronicity.  

The letter from the fellow serviceman/former supervisor, received in December 2007, described the difficulties the Veteran had trying to lose weight in service and opined that the Veteran's frustration led to anxiety and depression.  As the serviceman is not shown to have any medical training or related expertise, his opinion regarding the etiology of the Veteran's current psychiatric disorder is of no probative value.  Further, his recollection that the Veteran had a hernia in service, when the STRs clearly showed that he did not, undermines the reliability of his observations and memory.  

The other letters of record, including from the Veteran's brother, church members and longtime friends were general in nature and did not offer any specific information concerning the nature or etiology of his current psychiatric disorder.  Thus, the Board finds that the letters are of little probative value and declines to assign them any evidentiary weight.  

In this case, there is no competent, credible evidence that the Veteran has a psychiatric disorder at present that is related to service.  While the Board attempted to obtain a definitive opinion as to the etiology of the Veteran's psychiatric disorder, the VA psychiatrist who examined him in February 2012 concluded that she could not render an opinion without resorting to speculation.  Her explanation as to why she could not do so, was the complete absence of any psychiatric findings or diagnosis in service or until many years thereafter.  The examiner reviewed the claims file, interviewed the Veteran and discussed his medical history.  Thus, the Board finds that the examination was sufficiently comprehensive and adequate.  In this case, the Board finds that the examiner has rendered a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  

As discussed above, while the Veteran now claims that he has had chronic psychiatric problems ever since service, the competent, credible evidence of record does not show chronic psychiatric symptoms or a disorder in service or until many years thereafter.  In this case, it is the lack of credible continuity of symptoms and lack of continuity of medical treatment that the Board finds most probative in regard to whether entitlement to service connection for a psychiatric disorder is warranted.  The mere fact of an in-service symptom is not enough; there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Here, there is a lack of credible evidence of chronic symptomatology since service.  The Veteran's current psychiatric disorder is not credibly shown to be etiologically related to service or any incident therein.  For these reasons, the Board finds that service connection is not warranted.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence not having been received to reopen the claim of service connection for sleep apnea, the appeal is denied.  

To the extent that new and material evidence has been submitted to reopen the claim of service connection for vision loss, the appeal to reopen is granted.  

To the extent that new and material evidence has been submitted to reopen the claim of service connection for umbilical hernia, the appeal to reopen is granted.  

Service connection for umbilical hernia is denied.  

Service connection for an acquired psychiatric disorder, to include depression, anxiety, stress and memory loss is denied.  


REMAND

Concerning the claims for bilateral defective hearing, a stomach and bowl disorder, degenerative arthritis of the lower back and ankles, and a disability manifested by chest pain, these matters were previously remanded by the Board for appropriate examinations to determine the nature and etiology of the claimed disabilities.  Upon review of the evidentiary record, however, the Board finds that either the requested examinations were not undertaken or the examiners failed to provide the requested medical opinions.  

It appears that some of the confusion may be due to the fact that the Veteran changed representation from a service organization to a private attorney following the February 2008 Board decision, and the attorney subsequently requested to reopen claims that were either not final or had been remanded by the Board in February 2008.  Although this should have been evident on review of the claims file, in June 2011 the RO, in part, found that new and material had not been submitted to reopen the claims for hearing loss and a stomach and bowl disorder.  As noted above, however, the claim for hearing loss was reopened and remanded by the Board in February 2008, and the claim for a stomach and bowel disorder, which was also remanded by the Board, was not a final decision.  Therefore, the RO's adjudication of these matters under the new and material evidence standard in June 2011, was improper.  

Furthermore, these issues had remanded by the Board in February 2008, for examinations.  With respect to a hearing disorder, the Board requested an examination to determine whether the Veteran's pre-existing hearing loss was aggravated by service.  Although the Veteran was given another audiological examination in August 2010, the RO failed to request that the examiner address the question of aggravation of the pre-existing hearing loss.  Therefore, that examination was inadequate.  The Veteran was never scheduled for an examination to determine the nature or etiology of his claim for a stomach/bowel disorder.  Therefore, an examination is warranted.  See 38 C.F.R. § 3.159(c)(4).  

As to the claim for chest pain, this matter was remanded by Board in May 2010 for an examination to determine the nature and etiology of any identified disability.  Although the Veteran was examined by VA in February 2012, the examiner did not provide the requested medical opinion.  Thus, the examination was inadequate.  

As discussed in the Introduction, the claims of service connection for low back and bilateral ankle arthritis are original claims and have never been developed or adjudicated previously.  Therefore, the RO must undertake full development of these issues and to adjudicate them on a de novo basis.  

With respect to the claim for a respiratory disorder, claimed as COPD, the Veteran contends that he has had shortness of breath since service, and believes that it may be due to exposure to asbestos in service.  Although the Veteran is not shown to have COPD at present, a private CT scan in February 2005, showed evidence of old granulomatous disease.  The report also indicated that there were no findings to suggest asbestosis.  Given the Veteran's contentions and the objective evidence of some type of respiratory abnormality, the Board finds that an examination is needed to determine the nature and etiology of any current disability.  

In order to establish service connection, there must generally be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

At this point it should be noted that some disabilities, such as congenital or developmental defects and refractive error of the eye, are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c) (2014).  However, under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, may not be service connected in its own right.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service.  VAOPGCPREC 82-90.  Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id; Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

With respect to the claim for vision loss, the Veteran testified that he has had vision problems since service manifested by a "floating black box" after reading or watching TV for any length of time.  The STRs showed that the Veteran had refractive error of the eyes when he was examined and accepted for Reserve service in December 1971.  The STRs showed that the Veteran was seen on one occasion in service for vision problems.  However, the partially illegible handwritten note appears to show that his complaints were not associated with vision loss, but rather possible dyslexia.  In light of the Veteran's contentions, however, the Board finds that an examination is needed to determine whether he has an additional eye disability, separate and apart from his congenital defect that is related to service, or whether there was additional disability due to disease or injury superimposed on his pre-existing refractive error in service.  

In light of the discussion above and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for any of the claimed disabilities since April 2015 (the date of most recent report of record).  

2.  The Veteran should be afforded the following VA examinations.  All indicated tests and studies are to be performed.  The claims file [including any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiners, and a notation to the effect that this record review took place should be included in the reports.  

I.  An audiological examination to determine whether his pre-existing defective hearing was aggravated by service.  The examiner should respond to the following:  

a)  Is it at least as likely as not that the Veteran's pre-existing hearing loss underwent an increase in severity in service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up)?  

b)  If so, was the increase clearly and unmistakably due to the natural progress of the disease process OR was the increase due to aggravation of the pre-existing disability in service?  

II.  A gastrointestinal examination.  The examiner should render an opinion as to whether it is at least as likely as not that any identified stomach and/or bowel disability had its onset in service or was otherwise related to service.  

III.  A examination to determine the nature and etiology the Veteran's reported chest pains.  The examiner should render an opinion as to whether it is at least as likely as not that any identified disability had its onset in service or was otherwise related to service.  

IV.  A low back and ankle examination.   If the Veteran is shown to have arthritis at present, the examiner should render an opinion as to whether it is at least as likely as not that any identified arthritis was manifested in service or is otherwise related to service.  

V.  A respiratory examination.  The examiner should render an opinion as to whether it is at least as likely as not that any identified respiratory disorder, was manifested in service or was otherwise related to service.  

VI.  An eye examination to determine whether his pre-existing defective vision was aggravated by service.  The examiner should respond to the following:  

a)  Is it at least as likely as not that the Veteran's pre-existing defective vision underwent an increase in severity in service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up)?  

b)  If so, was the increase clearly and unmistakably due to the natural progress of the disease process OR was the increase due to aggravation of the pre-existing disability by service?  

c)  For any other diagnosed eye condition, is it at least as likely as not that the disorder was manifested in service or is otherwise related to service?  

A fully articulated medical rationale for all opinions expressed should be set forth in the examination reports.  The examiners should address the particulars of this Veteran's medical history and the relevant medical science as applicable to each.  If an examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  

Notes:  The term clear and unmistakable means that the evidence cannot be misinterpreted and misunderstood, i.e., that it is undebatable.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

5.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiners have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2014).  

6.  Thereafter, the RO should readjudicate all of the Veteran's claims on a de novo basis.  If the benefits sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


